         Case 1:21-mj-00075-RMM Document 1-1 Filed 01/15/21 Page 1 of 3




                                    STATEMENT OF FACTS

        On January 6, 2021, your affiant, Daniel J. Meyers, was on duty and performing my official
duties as a Special Agent with the Naval Criminal Investigative Service (“NCIS”). As a Special
Agent, I am authorized by law to engage in or supervise the prevention, detention, investigation,
or prosecution of violations of Federal criminal laws.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate chamber.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        TIMOTHY LOUIS HALE-CUSANELLI (HALE-CUSANELLI) of Colts Neck, New
Jersey, traveled to the District of Columbia to participate in a rally and protest at the U.S. Capitol.
HALE-CUSANELLI is enlisted in the United States Army Reserves, and also works as a
        Case 1:21-mj-00075-RMM Document 1-1 Filed 01/15/21 Page 2 of 3




contractor at Naval Weapons Station Earle where he maintains a “Secret” security clearance and
has access to a variety of munitions.

          On January 12, 2021, I received information from an individual who has been
enrolled as a Confidential Human Source (“CHS”) with NCIS. The CHS reported that
HALE-CUSANELLI told the CHS that HALE-CUSANELLI was present at the riot at the
United States Capitol Building and, as part of the riot, he entered the Capitol building itself.
HALE-CUSANELLI then showed CHS videos on his cell phone which depicted HALE-
CUSANELLI making harassing and derogatory statements toward Capitol Police officers both
inside and outside the Capitol building.

        During our meeting on January 12, 2021, the CHS reported to me that
HALE-CUSANELLI is an avowed white supremacist and Nazi sympathizer who posts video
opinion statements on YouTube proffering extreme political opinions and viewpoints under the
title the “Based Hermes Show.” HALE-CUSANELLI also posts similar content in other
forums. Prior to traveling to the rally and protest on January 6, 2021, HALE-CUSANELLI
wrote “Trust the plan, it’s the final countdown, stay tuned next episode” and “Trust the plan,
major announcement soon.”

        On January 14, 2021, the CHS was able to utilize an NCIS-approved recording device to
record a conversation between the CHS and HALE-CUSANELLI. During this conversation,
HALE-CUSANELLI admitted to entering the Capitol and encouraging other members of the
mob to “advance” – giving directions via both voice and hand signals. HALE-CUSANELLI
told the CHS that if they’d had more men they could have taken over the entire building.
HALE-CUSANELLI also admitted to taking a flag and flagpole that he observed another
rioter throw “like a javelin” at a Capitol Police officer, which HALE-CUSANELLI described
as a “murder weapon.” HALE-CUSANELLI stated his intent to destroy or dispose of the flag
and flagpole as soon as he could.

        Based on the foregoing, your affiant submits that there is probable cause to believe
that TIMOTHY LOUIS HALE-CUSANELLI violated 18 U.S.C. §§ 1752(a)(1) and (2), which
make it a crime to (1) knowingly enter or remain in any restricted building or grounds without
lawful authority to do so; and (2) knowingly, and with intent to impede or disrupt the orderly
conduct of Government business or official functions, engage in disorderly or disruptive conduct
in, or within such proximity to, any restricted building or grounds when, or so that, such
conduct, in fact, impedes or disrupts the orderly conduct of Government business or official
functions or attempts or conspires to do so. For purposes of Section 1752, a “restricted
building” includes a posted, cordoned off, or otherwise restricted area of a building or grounds
where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance.

       Your affiant submits there is also probable cause to believe that TIMOTHY LOUIS
HALE-CUSANELLI violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which make it a crime
to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in
disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings
with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or
either House of
        Case 1:21-mj-00075-RMM Document 1-1 Filed 01/15/21 Page 3 of 3




Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress;; and (G) parade, demonstrate, or picket in
any of the Capitol Buildings.

        Finally, your affiant submits there is probable cause to believe that TIMOTHY LOUIS
HALE-CUSANELLI violated 18 U.S.C. 231(a)(3), which makes it unlawful to commit or attempt
to commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects
commerce or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function. For purposes of Section 231, a federally protected
function means any function, operation, or action carried out, under the laws of the United States,
by any department, agency, or instrumentality of the United States or by an officer or employee
thereof. This includes the Joint Session of Congress where the Senate and House count Electoral
College votes.




                                                     _________________________________
                                                     DANIEL J. MEYERS,
                                                     SPECIAL AGENT, NCIS

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January 2021.
                                                                         Robin M. Meriweather
                                                                         2021.01.15 16:38:34
                                                                         -05'00'
                                                     ___________________________________
                                                     Robin M. Meriweather
                                                     U.S. MAGISTRATE JUDGE
